Citation Nr: 1509569	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
	

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the claim for service connection for bilateral hearing loss.

In June 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

	
FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In December 2011, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and explained that with regard to his hearing loss claim, the Veteran had testified about an incident in service, namely his exposure to loud noises; a current hearing loss disability for VA purposes was demonstrated by the record; and a link between a current hearing loss disability and acoustic trauma in service was required.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The Board concludes that the duties required by Bryant have been satisfied.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, private and VA outpatient treatment records, a January 2004 article published by The American Legion Magazine, lay statements of the Veteran, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In March 2013, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered with respect to his claimed hearing loss disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the March 2012 VA examination report is adequate for adjudication purposes because the report documents the Veteran's symptomatology, contains necessary audiometric testing data, and expresses a medical opinion supported by a rationale.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records were silent for complaints or findings related to hearing loss.  During service, the Veteran underwent audiometric examinations at enlistment and separation.  In a March 1972 enlistment report of medical history the Veteran denied any history of ear trouble or hearing loss.  He identified his usual occupation as laborer.  In a January 1975 separation report of medical history, the Veteran again denied currently or ever having hearing loss.  He did endorse a history of "ear, nose, or throat trouble" and elaborated that he had "trouble with my nose in breathing normally due to break."  The results of audiometric testing are recorded as follows:





HERTZ
Date
Ear
500
1000
2000
3000
4000
March 1972
(Enlistment)
RIGHT
5 
5
5
N/A
5

LEFT
15
5
5
N/A
15
January 1975
(Separation)
RIGHT
0
0
0
N/A
0

LEFT
0
0
0
N/A
0
  
The Veteran's record of separation lists his military occupational specialty as [field artillery] crewman and does not reflect participation in combat.

The Veteran's initial claim for entitlement to service connection was received in April 1975; he identified having headaches and a sinus disorder during military service.  On VA examination in May 1975, he described his symptoms and indicated that he had not been to a civilian doctor since discharge from service.  Reported examination findings included normal ears and the examiner checked "no" as to whether hearing loss was noted.  A June 1975 rating decision granted service connection for rhinitis with headaches.

In February 1976 correspondence, the Veteran requested another copy of his service treatment records because he believed they were important for a doctor to see with respect to the etiology of his headaches.  He was afforded another VA examination in April 1977 related to his rhinitis with headaches disability.  He did not mention problems with hearing during the examination.  The RO continued the 10 percent disability rating for rhinitis with headaches in an August 1977 rating decision.

The Veteran presented for a private audiological evaluation at Elks Hearing and Balance Center in April 2009.  He reported that his wife had been "after him" for the last few years to have his hearing assessed.  He was noted to have "an extensive history of noise exposure, including artillery while in the military, and as a musician."  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The impression was mild to moderate-severe high frequency sensorineural hearing loss.  He was also evaluated the same month for a 20-year history of episodic vertigo.

In December 2010, the Veteran presented to a VA medical center (VAMC) to establish care.  Reported problems included long-standing deafness worse on the left than right.  The primary care physician arranged for an audiology consultation.

During a February 2011 VA audiology consultation, the Veteran reported military noise exposure from Howitzers and small arms fire without hearing protection.  He denied occupational and recreational noise exposure other than being in a band for three years in the 1960s.  He denied any significant issues with tinnitus.  The diagnosis was bilateral sensorineural hearing loss and hearing aids were ordered.

The claim for entitlement to service connection for bilateral hearing loss was received in November 2011.

In January 2012 correspondence, the Veteran asserted that his hearing loss was the result serving for 13 months in an artillery unit in Korea and more than 18 months at Fort Carson with a self-propelled unit where he was inside the gun when it fired without any ear protection.  He described his post-service occupation as a social worker and recreational activities that included playing acoustic guitar and riding a touring motorcycle with a helmet.

The Veteran was afforded a VA audiological examination in March 2012.  Audiometric testing revealed bilateral sensorineural hearing loss for VA compensation purposes.  The audiologist described the impact of the bilateral hearing loss on the Veteran's ordinary conditions of daily life, including occupational functioning, as poor social interactions, having difficulty understanding what is said.  Following a review of the claims file, the audiologist opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of noise exposure incurred in military service.  In support of the conclusion, the audiologist noted that all military audiograms, including separation examination, showed normal hearing thresholds.  The examiner also noted that the Veteran reported recreational noise exposure from 50 years of motorcycle use (with a helmet).  

In the April 2012 notice of disagreement, the Veteran's representative argued on his behalf that the claimed bilateral hearing loss "began while on active duty and ha[d] progressively worsened over the years."  He related that the Veteran also disagreed with the suggestion that his hearing loss resulted from years of recreational motorcycle riding, adding that the Veteran had always owned road bikes that were much quieter than racing bikes and always wore quality noise suppressing helmets.

In his February 2013 substantive appeal, the Veteran clarified that when he rode his Gold Wing motorcycle, it was equipped with stock exhaust, which was very quiet.  He stated that during 25 years that his children were growing up, he did not ride a motorcycle.  He reported that most of his riding was periodic, consisting of the eight-mile trip home from work.  He enclosed an article published in The American Legion Magazine in January 2004 by a VA physician.  The article noted that veterans "are particularly at risk for noise-induced hearing loss.  Aircraft mechanics and artillery gunners, for example are frequently exposed to loud noise."  The article indicated that a "single rifle shot can reach an ear-piercing 140 to 170 decibels.  This type of 'impulse noise' can permanently damage hearing after only one exposure."

In June 2013, the Veteran testified that he did not recall much from the military separation physical, stating that the first hearing test in his life was at Elks [Hearing and Balance Center in April 2009].  He reported that he did not know where the military got those figures [regarding audiometric testing data].  His representative argued that the exit examination was flawed and should be "thrown out as a reason for the denial."  The Veteran testified that he did not file a claim for bilateral hearing loss in 1975 when he filed other claims because 

I wouldn't have even known.  How would I know that was the case in '75?  I was just out of the Army and you know, I wouldn't have known if there was any damage done to my ears or my hearing at that time.  It just - you know, it wasn't part of the discussion then....And the hearing loss to me, you know in 1975, just wasn't part of the thought process then.  I didn't know if there was any damage done to my ears.  Nobody ever talked to me about that.

He also testified, "My guess is I started really noticing it pretty heavily probably 15 to 20 years ago [approximately 1993], but it just got progressively to the point where...finally I did admit that I had to get something done and went and got my hearing tested."  He indicated that he rode Gold Wing motorcycles for a few years, stopped for 25 years when his first daughter was born, and resumed riding a few years ago, traveling to and from work and averaging a couple thousand miles per year.

The Board has considered the medical and lay evidence of record and finds that service connection for bilateral hearing loss is not warranted.  

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service and finds his statements of noise exposure credible based on his experiences of serving as a field artillery crewman.  The Board finds it likely that the Veteran had noise exposure during his period of active service.  The Board also finds that the Veteran is competent to identify perceived hearing loss and tinnitus.  However, he is not competent to diagnose hearing loss as such requires audiometric testing or to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Considering the April 2012 assertion by the Veteran's representative that the hearing loss began while on active duty, the Board notes that contemporaneous lay and medical evidence contradicts that assertion.  Again, the Board emphasizes that the Veteran is competent as a lay person to report perceived hearing loss; however, he denied any history of hearing loss in his January 1975 report of medical history and audiometric testing on separation examination revealed normal hearing acuity.  Likewise, the Veteran testified in June 2013 that he started noticing hearing loss about 15 to 20 years ago, or between 23 and 18 years after separation from service.  Therefore, a finding of in-service onset of perceived hearing loss is unsupported by the record.

Instead, the Board finds that the Veteran's denial of perceived hearing loss and objective evidence of normal hearing acuity on separation examination, which were contemporaneous in time to his military noise exposure, combined with his testimony of an onset of perceived hearing loss around 1993 at the earliest, supports the conclusion that despite being exposed to excessive military noise in his duties as a field artillery crewman, bilateral hearing loss was not incurred in service or manifested for many years after service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Similarly, the Board finds that the January 2004 article does not support the Veteran's claim and, in fact, is probative evidence weighing against the claim when considered with the other evidence of record.  Again, the Board acknowledges that the Veteran experienced military noise exposure to Howitzers consistent with his military duties.  However, while the January 2004 article indicates that a single rifle shot can permanently damage hearing after only one exposure, the Veteran's service treatment records suggest that his hearing acuity was not affected by his many exposures to Howitzers because his hearing acuity did not even shift slightly. 

The only medical opinion to address the etiology of the current bilateral hearing loss disability is from the March 2012 VA examiner and the Board finds the opinion is persuasive and probative evidence against the claim for service connection for bilateral hearing loss because it was based on a review of the claims file, audiological examination, and was supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure because military audiometric testing was normal, including in Janaury 1975 at separation from service.  Instead, the examiner suggested that the hearing loss was due to the Veteran's recreational noise from motorcycle use after service.  

The Board also observes that a comparison of the Veteran's audiometric testing results at military entrance and separation does not warrant further consideration as to whether there is a medically sound basis to attribute the post-service findings of bilateral hearing loss to the noise exposure during military service because the test results do not reflect an upward shift in tested thresholds in service.  See Hensley, 5 Vet. App. at 159.  Rather, the objective testing data appear to show some improvement in hearing acuity as reflected by a 15 decibel improvement at the 500 and 4000 Hertz levels for the left ear.

The Board has also reviewed the January 1975 separation examination report carefully, but does not find any basis to conclude that the examination was flawed or not done properly as alleged by the Veteran and his representative.  Although the Veteran testified that he could not recall having any audiology testing during service, his service treatment records clearly reflect that such testing was accomplished.  In addition, the separation examination report reflects laboratory testing; a chest x-ray performed; blood pressure, pulse, vision, and temperature measured; and physical examination, which identified defects of the nose and bilateral lower extremities.  Therefore, the Board finds that the January 1975 separation examination report reflects a thorough examination, including examination of hearing acuity.

Finally, the Veteran has expressed concern that his claim for service connection was denied based on a misunderstanding regarding the extent of his motorcycle riding and his participation in a band or playing acoustic guitar.  The Board acknowledges that the Veteran has reported playing in a band for three years in the 1960s (prior to military service), that he had a 25-year period when his children were growing up that he did not ride his motorcycle, and that his exposure to musical instruments is limited to acoustic guitar.  However, the fact remains that the objective medical evidence demonstrates that the reported noise exposure in military service did not result in bilateral hearing loss on separation examination.  In fact, audiometric testing on separation examination did not reflect a shift, evidencing even a minor loss of hearing acuity.  In this regard, to decide the claim, the Board requires a medical opinion only as to whether it is at least as likely as not that the current disability can be related to military service.  In comparison, determining the etiology of bilateral hearing loss first perceived approximately 18 years after separation from service without subjective evidence of perceived hearing loss at separation and without objective evidence of a shift in hearing loss at separation compared to entrance examination is not required.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  The Board understands the argument that acoustic trauma may lead to hearing loss and, therefore, the Veteran's testimony that his acoustic trauma in service led to his hearing loss many years after service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all available historical records, and contains a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner, which reflect that his hearing loss is not due to noise exposure in service. 

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


